Nail Flower Beauty s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 31, 2014

                                      No. 04-14-00509-CV

                                       Gloria E. OCHOA,
                                            Appellant

                                                 v.

                              NAIL FLOWER BEAUTY SALON,
                                       Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-12691
                         Honorable Antonia Arteaga, Judge Presiding

                                         ORDER
       On July 22, 2014, appellant timely filed a notice of appeal from the trial court’s June 19,
2014 judgment. On July 29, 2014, appellant filed an affidavit of indigency in this court. It
appears appellant did not file her affidavit in the trial court.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). Appellant’s affidavit
was therefore due in the trial court on July 22, 2014, the date her notice of appeal was filed, or a
motion for extension of time to file the affidavit was due in this court fifteen days later, on
August 6, 2014. See TEX. R. APP. P. 20.1(c)(1), (3).

        We construe the affidavit filed in this court as a motion for extension of time to file the
affidavit in the trial court. Accordingly, we GRANT the motion to extend time to file an
affidavit of indigency to pay costs.

         We ORDER the clerk of this court to send copies of the affidavit and this order to the
district clerk, the court reporter, and all parties. See TEX. R. APP. P. 20.1(d)(2).

      We further ORDER the deadline for filing a contest to the affidavit of indigence is
August 11, 2014. Any contest must be filed in this court. See TEX. R. APP. P. 20.1(e)(1).


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court